                       Case 4:19-cv-01903-SBA Document 21 Filed 04/12/19 Page 1 of 4
                                                                                                 CLOSED,JURY
                                      U.S. District Court
                           Eastern District of Virginia − (Richmond)
                       CIVIL DOCKET FOR CASE #: 3:18−cv−00833−HEH

Seaman v. YouTube, LLC et al                                  Date Filed: 12/03/2018
Assigned to: District Judge Henry E. Hudson                   Date Terminated: 04/05/2019
Demand: $3,350,000,000                                        Jury Demand: Plaintiff
Cause: 42:1983 Civil Rights Act                               Nature of Suit: 440 Civil Rights: Other
                                                              Jurisdiction: Federal Question
Plaintiff
David Seaman                                    represented by Steven Scott Biss
                                                               300 West Main St
                                                               Ste 102
                                                               Charlottesville, VA 22903
                                                               804−501−8272
                                                               Fax: 202−318−4098
                                                               Email: stevenbiss@earthlink.net
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

Defendant
YouTube, LLC                                    represented by Veronica Susana Ascarrunz
                                                               Wilson Sonsini Goodrich & Rosati PC (DC)
                                                               1700 K St NW
                                                               Suite 500
                                                               Washington, DC 20006−3817
                                                               (202) 973−8812
                                                               Fax: 202−973−8899
                                                               Email: vascarrunz@wsgr.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                               Brian M. Willen
                                                               Wilson Sonsini Goodrich & Rosati (NY−NA)
                                                               1301 Avenue of the Americas
                                                               40th Floor
                                                               New York, NY 10019
                                                               **NA***
                                                               (650) 849−3340
                                                               Fax: (212) 999−5899
                                                               Email: bwillen@wsgr.com
                                                               PRO HAC VICE
                                                               ATTORNEY TO BE NOTICED

Defendant
Google, LLC                                     represented by Veronica Susana Ascarrunz
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                    Case 4:19-cv-01903-SBA Document 21 Filed 04/12/19 Page 2 of 4

                                                                           Brian M. Willen
                                                                           (See above for address)
                                                                           PRO HAC VICE
                                                                           ATTORNEY TO BE NOTICED


Date Filed     #    Docket Text

12/03/2018    Ï1    Complaint filed by David Seaman against YouTube, LLC and Google, LLC. (Filing Fee Paid:
                    $400.00, Receipt Number: 0422−6390672). Attachment: # 1 Civil Cover Sheet). (Biss, Steven).
                    Modified docket entry and regenerated NEF on 12/04/2018. (walk, ) (Entered: 12/04/2018)

12/03/2018     Ï    Initial Case Assignment to District Judge Henry E. Hudson. (walk, ) (Entered: 12/04/2018)

12/04/2018    Ï2    Financial Interest Disclosure Statement (Local Rule 7.1) by David Seaman. (Biss, Steven) (Entered:
                    12/04/2018)

12/04/2018    Ï3    Proposed Summons re 1 Complaint, (YouTube, LLC) by David Seaman. (Biss, Steven) (Entered:
                    12/04/2018)

12/04/2018    Ï4    Proposed Summons re 1 Complaint, (Google, LLC) by David Seaman. (Biss, Steven) (Entered:
                    12/04/2018)

12/04/2018    Ï5    Summonses Issued as to Google, LLC and YouTube, LLC. NOTICE TO ATTORNEY: Please
                    remove the headers and print two duplexed copies of the electronically issued summons for the
                    Defendant. Serve one copy of the summons and a copy of the Complaint upon the Defendant.
                    Please ensure that your process server returns the additional copy of the summons (executed or
                    unexecuted) on paper to the Clerk's Office. (walk, ) (Entered: 12/04/2018)

12/04/2018     Ï    Notice of Correction re: Documents 3 & 4 : For all future cases, the filing user is requested to file all
                    proposed summonses in one separate filing using the filing event: Proposed Summons located under
                    Other Documents. The Clerk's Office prefers only one filing, regardless of the number of proposed
                    summonses. The filing user is requested to contact the Clerk's Office if further assistance is needed.
                    (walk, ) (Entered: 12/04/2018)

12/11/2018    Ï6    SUMMONSES Returned Executed by David Seaman. Google, LLC and YouTube, LLC served on
                    12/05/2018, Answer due 12/26/2018. (Attachment: # 1 Letter from Counsel for Plaintiff). (walk, )
                    (Entered: 12/12/2018)

12/12/2018    Ï7    NOTICE of Appearance by Veronica Susana Ascarrunz on behalf of Google, LLC, YouTube, LLC
                    (Ascarrunz, Veronica) (Entered: 12/12/2018)

12/12/2018    Ï8    Motion to appear Pro Hac Vice by Brian M. Willen and Certification of Local Counsel Veronica S.
                    Ascarrunz Filing fee $ 75, receipt number 0422−6403785. by Google, LLC, YouTube, LLC.
                    (Ascarrunz, Veronica) (Entered: 12/12/2018)

12/12/2018    Ï9    Consent MOTION for Extension of Time to File Answer or Respond to Complaint by Google, LLC,
                    YouTube, LLC. (Attachments: # 1 Proposed Order)(Ascarrunz, Veronica) (Entered: 12/12/2018)

12/12/2018   Ï 10   Corporate Disclosure Statement by YouTube, LLC, Google, LLC. (Ascarrunz, Veronica) (Entered:
                    12/12/2018)

12/12/2018     Ï    Notice of Correction re: 7 Notice of Appearance; Clerk notified filing attorney to use the /s/
                    signature block with documents submitted to the Court. Documents filed electronically should not
                    include an original signature. No further action is required at this time. (sbea, ) (Entered:
                    12/12/2018)
                    Case 4:19-cv-01903-SBA Document 21 Filed 04/12/19 Page 3 of 4
12/13/2018   Ï 11   ORDER. This matter is before the Court on the parties' Consent Motion for an Extension of Time to
                    File Responsive Pleadings to Complaint (ECF No. 9 ). Defendants represented that Plaintiff
                    consents to Defendants' request. Accordingly, for good cause shown, the Motion is GRANTED, and
                    Defendants YouTube, LLC and Google LLC are hereby ORDERED to file their response to the
                    Complaint on or before January 25, 2019. Signed by District Judge Henry E. Hudson on
                    12/13/2018. (sbea, ) (Entered: 12/13/2018)

12/14/2018   Ï 12   ORDER granting 8 Motion for Brian M. Willen to appear as Pro hac vice for Google, LLC and
                    YouTube, LLC. Signed by District Judge Henry E. Hudson on 12/14/2018. (smej, ) (Entered:
                    12/14/2018)

01/25/2019   Ï 13   MOTION to Dismiss for Failure to State a Claim by Google, LLC, YouTube, LLC. (Attachments: #
                    1 Proposed Order)(Ascarrunz, Veronica) (Entered: 01/25/2019)

01/25/2019   Ï 14   MOTION to Transfer Case or, in the Alternative, to Dismiss by Google, LLC, YouTube, LLC.
                    (Attachments: # 1 Proposed Order)(Ascarrunz, Veronica) (Entered: 01/25/2019)

01/25/2019   Ï 15   Memorandum in Support re 14 MOTION to Transfer Case or, in the Alternative, to Dismiss, 13
                    MOTION to Dismiss for Failure to State a Claim filed by Google, LLC, YouTube, LLC.
                    (Attachments: # 1 Affidavit Declaration)(Ascarrunz, Veronica) (Entered: 01/25/2019)

02/08/2019   Ï 16   MOTION for Extension of Time to File Response/Reply as to 15 Memorandum in Support, 14
                    MOTION to Transfer Case or, in the Alternative, to Dismiss, 13 MOTION to Dismiss for Failure to
                    State a Claim (Unopposed Motion) by David Seaman. (Attachments: # 1 Proposed Order)(Biss,
                    Steven) (Entered: 02/08/2019)

02/08/2019   Ï 17   ORDER that this matter is before the Court on Plaintiff's Unopposed Motion for an Extension of
                    Time to File his Memorandum in Opposition to Defendants' motions to transfer and/or to dismiss
                    (ECF No. 16 ). Plaintiff represented that Defendants do not oppose Plaintiff's request. Accordingly,
                    for good cause shown, Plaintiff's Motion is GRANTED. Plaintiff, David Seaman, is hereby
                    ORDERED to file his response to the Defendants' motions on or before February 13, 2019.
                    Defendants, YouTube and Google, are hereby ORDERED to file their reply on or before February
                    26, 2019. Signed by District Judge Henry E. Hudson on 02/08/2019. (walk, ) (Entered: 02/08/2019)

02/13/2019   Ï 18   Memorandum in Opposition re 14 MOTION to Transfer Case or, in the Alternative, to Dismiss, 13
                    MOTION to Dismiss for Failure to State a Claim filed by David Seaman. (Biss, Steven) (Entered:
                    02/13/2019)

02/26/2019   Ï 19   REPLY to Response to Motion re 14 MOTION to Transfer Case or, in the Alternative, to Dismiss,
                    13 MOTION to Dismiss for Failure to State a Claim filed by Google, LLC, YouTube, LLC.
                    (Ascarrunz, Veronica) (Entered: 02/26/2019)

04/05/2019   Ï 20   MEMORANDUM ORDER that this matter is before the Court on Defendants YouTube, LLC, and
                    Google, LLC's ("YouTube" and "Google", or collectively "Defendants") Motion to Transfer Case
                    (ECF No. 14 ) and Motion to Dismiss (ECF No. 13 ). Defendants petitioned the Court to transfer
                    venue to the Northern District of California pursuant to the forum−selection clause in YouTube's
                    Terms of Service, or alternatively, to dismiss the case. The parties filed memoranda supporting their
                    respective positions. Upon due consideration of the parties' arguments, and for the reasons that
                    follow, the Court will transfer venue to the United States District Court for the Northern District of
                    California (please see Memorandum Order for additional information.) Therefore, upon due
                    consideration, and finding it appropriate to do so, the Court HEREBY GRANTS Defendants'
                    Motion to Transfer Case (ECF No. 14) and ORDERS that this matter be TRANSFERRED to the
                    Northern District of California, pursuant to 28 U.S.C. § 1404(a). The Clerk is directed to transfer
                    this case to the Northern District of California. It is so ORDERED. Signed by District Judge Henry
                    E. Hudson on 04/05/2019. (walk, ) (Entered: 04/05/2019)

04/05/2019     Ï
Case 4:19-cv-01903-SBA Document 21 Filed 04/12/19 Page 4 of 4
Case TRANSFERRED to the Northern District of California. Electronic case file, 20 Transfer Order
and Docket Report transmitted electronically. (walk, ) (Entered: 04/05/2019)
